MELINDA HAAG (CABN 132612)

United States Attorney

MIRANDA KANE (CABN 150630)

Chief, Criminal Division

STACEY P. GElS (CABN 181444)

OWEN P. MARTIKAN (CABN 177104)

Assistant United States Attorneys

450 Golden Gate Ave., Box 36055

San Francisco, California 94102

Telephone: (415) 436-7200

Fax: (415) 436-7234

E-Mail: Stacey.Geis@usdoj.gov

    Owen.Martikan@usdoj.gov

Attorneys for the United States of America

UNITED STATES DISTRICT COURT

NORTHERN DISTRICT OF CALIFORNIA

SAN FRANCISCO DIVISION

 

UNITED STATES OF AMERICA,   )    No.   )   

Plaintiff,

  )    PLEA AGREEMENT   )   

v.

  )      )    HORIZON LINES, LLC,   )      )   

Defendant.

  )   

 

  )   

Defendant HORIZON LINES, LLC (“Horizon”), and the United States Attorney’s
Office for the Northern District of California (hereafter “the government”)
enter into this written plea agreement (the “Agreement”) pursuant to Rule
11(c)(1)(C) of the Federal Rules of Criminal Procedure:

The Defendant’s Promises

1. Horizon agrees to plead guilty to both counts of the captioned Information
charging it with making false writings, in violation of 18 U.S.C. § 1001(a)(3).
Horizon agrees that the elements of the offense are as follows: (1) Horizon, by
and through the actions of its

 

PLEA AGREEMENT



--------------------------------------------------------------------------------

agents and/or employees, used a writing or document that contained a false
statement in a matter within the jurisdiction of the United States Coast Guard;
(2) Horizon, by and through the actions of its agents and/or employees, acted
knowingly and willfully, that is deliberately and with knowledge that the
writing or document was untrue; and (3) the writing or document was material to
the United States Coast Guard’s activities or decisions.

2. Horizon acknowledges that under U.S. principles of corporate liability and
respondeat superior, a corporate defendant is liable for the actions of its
agents or employees while acting within the scope of their agency and employment
and for the benefit of the corporation. Horizon agrees that by entering these
guilty pleas it admits that it is in fact guilty of the offenses to which it is
pleading guilty which were committed by its agents, in this case crew members of
the SS Horizon Enterprise, acting within the scope of their agency, and that
there is a sufficient factual basis for its guilty pleas.

3. Horizon agrees that the maximum penalties for each charged violation are as
follows:

 

                     a.    Maximum fine      $500,000/count, or twice the gross
gain or loss resulting from the unlawful conduct     

 

b.

  

 

Maximum probation term

    

 

5 years

    

 

c.

  

 

Mandatory special assessment

    

 

$400/count

    

4. Horizon agrees that it is guilty of the offenses to which it will plead
guilty, and agrees that the following facts are true:

a. Horizon, a Delaware limited liability company headquartered in Charlotte,
North Carolina, is a domestic shipping company that operates container vessels
engaged in shipping cargo among domestic ports and ports in Puerto Rico. These
container vessels each typically carry officers and crew totaling between 25 to
30 persons. The engineering staff includes a Chief Engineer, who supervises an
engine department consisting of other licensed engineers and crew men.

b. Engine department operations on container vessels such as the SS Horizon
Enterprise generate large quantities of oily waste from leaks and drips from the
engine’s

 

PLEA AGREEMENT   2  



--------------------------------------------------------------------------------

lubrication and fuel systems. This waste oil, combined with water, detergents,
solvents, and other wastes, accumulates in the bottom or the “bilges” of the
vessel. This oily bilge waste must be processed through a pollution control
device known as an Oily Water Separator (“OWS”) designed to treat the bilge
waste in order to achieve the limitations imposed by international treaties and
the laws and regulations of the United States.

c. The discharge of oily Wastes from ships is regulated by International Treaty
and United States laws. Specifically, the 1973 International Convention for the
Prevention of Pollution From Ships and the related Protocol of 1978 (hereinafter
referred to as “MARPOL”) is an international treaty implemented in the United
States by the Act to Prevent Pollution from Ships (“APPS”), 33 U.S.C. § 1901 et
seq. APPS makes it a crime for any person to knowingly violate MARPOL, APPS, or
the federal regulations promulgated under APPS. 33 U.S.C. § 1908(a). These
regulations apply to all commercial vessels when such vessels operate in United
States waters or are at a port or terminal under the jurisdiction of the United
States. 33 C.F.R. § 151.09.

d. MARPOL sets the standard for the maximum amount of oil permitted to be
discharged overboard from any commercial vessel. Pursuant to the MARPOL
standard, vessels may discharge only those wastes with less than 15 parts per
million (“ppm”) oil content without dilution. To ensure that this standard is
met, vessels must have equipment on board, such as an Oily Water Separator
(“OWS”), which is designed to treat oily bilge waste and reduce the oil content
to below the legal limit, MARPOL also requires vessels to have and maintain an
oil sensing device (the “Oil Content Meter”), generally found on an OWS, that is
designed to stop a discharge of a mixture containing more than the legally
permitted concentration of 15 ppm oil. When the Oil Content Meter detects more
than the allowable parts per million of oil, it redirects that effluent to a
storage tank on board a vessel.

e. To monitor compliance with this limitation on oil discharges, MARPOL requires
vessels to maintain an Oil Record Book in which all transfers and discharges of
oil and oily wastes are recorded. Consistent with this requirement, and as
applied to this case, United States regulations require that each non-tanker
vessel of more than 400 gross tons maintain an

 

PLEA AGREEMENT   3  



--------------------------------------------------------------------------------

Oil Record Book. Pursuant to MARPOL and United States regulations, the Oil
Record Book must contain entries for various engine room operations including
the incineration or other disposal of oily residue and sludge or the discharge
overboard or otherwise disposal of bilge waste that has accumulated in machinery
spaces. All accidental, emergency, or other exceptional discharges of bilge
waste or oil must be recorded in the Oil Record Book along with the reason for
the discharge. Each of these engine room operations, including the overboard
discharge of bilge waste, is required to be fully recorded without delay in the
Oil Record Book. The entries are to be signed by the person or persons in charge
of the operation and each completed page must be signed by the Captain of the
ship.

f. The United States Coast Guard is charged with enforcing the laws of the
United States and is empowered to board vessels and conduct inspections and
investigations of potential violations. The contents of a vessel’s Oil Record
Book, and the operation of its OWS, are material to the Coast Guard’s
performance of its duties.

g. Between October 21, 2010, and October 23, 2010, engineers aboard the SS
Horizon Enterprise intentionally allowed the flushing valve for the Oil Content
Meter to stay open on at least two occasions while the OWS was running, thus
intentionally diluting the sample to the meter and allowing the OWS to release
water that potentially exceeded MARPOL guidelines for the discharge of oily
waste to be released into the ocean. To disguise this conduct from the Coast
Guard, engineers aboard the SS Horizon Enterprise made one false entry in the
ship’s Oil Record Book on October 21, 2010, claiming that oily water had been
processed through functioning MARPOL equipment, when in fact the oily water had
been run through the OWS at the same time as flushing water was being run
through the Oil Content Meter, in violation of MARPOL. On a separate occasion on
October 23, 2010, engineers aboard the SS Horizon Enterprise failed to record
the operation of the OWS in the Oil Record Book in violation of MARPOL. The Oil
Record Book containing these false entries or omissions was then presented to
Coast Guard inspectors during their inspection of the SS Horizon Enterprise,
giving those inspectors the false impression that the ship’s OWS had been
operated in accordance with MARPOL and United States law. The Oil Record Book’s
entries are material to the Coast Guard’s performance of its inspection
function. Horizon acknowledges that similar conduct occurred on this vessel on
occasion going back several years,

 

PLEA AGREEMENT   4  



--------------------------------------------------------------------------------

5. Horizon agrees to give up all rights that it would have if it chose to
proceed to trial, including the rights to a jury trial with the assistance of an
attorney; to confront and cross-examine government witnesses; to remain silent
or testify; to move to suppress evidence or raise any other Fourth or Fifth
Amendment claims; to any further discovery from the government; and to pursue
any affirmative defenses and present evidence. Horizon also agrees to waive any
challenge to venue.

6. Horizon agrees to give up its right to appeal its conviction, the judgment,
and orders of the Court. Horizon also agrees to waive any right it may have to
appeal any aspect of its sentence.

7. Horizon agrees to waive any right it may have to file any collateral attack
on its conviction or sentence, including a petition under 28 U.S.C. § 2255 or 28
U.S.C. § 2241, or motion under 18 U.S.C. § 3582, at any time in the future after
it is sentenced, except for a claim that its constitutional right to the
effective assistance of counsel was violated.

8. Horizon agrees not to ask the Court to withdraw its guilty plea at any time
after it is entered, unless the Court declines to accept the sentence agreed to
by the parties. Horizon agrees that the government may withdraw from this
Agreement if the Court does not accept the agreed upon-sentence set out below.
Horizon agrees that if the Court does not accept the agreed-upon sentence set
out below, the statute of limitations shall be tolled from the date it signed
the plea agreement until the date the Court does not accept the Agreement.
Horizon further agrees not to ask the Court for a continuance of its sentencing
hearing without the consent of the government.

9. Horizon agrees to provide cooperation to the government in its continuing
investigation of possible violations of federal law that may have been committed
by other companies or individuals stemming from the events that are the subject
of the Information filed in this case and the facts recited in paragraph 4,
supra, including producing relevant documents and working to facilitate the
availability of its own employees for interviews that may be requested by the
government.

 

PLEA AGREEMENT   5  



--------------------------------------------------------------------------------

Applicability of Sentencing Guidelines

10. Horizon understands and acknowledges that, at sentencing, the Court is
required to consider the United States Sentencing Guidelines, together with the
other sentencing goals set forth in Title 18, United States Code,
Section 3553(a). Horizon understands and acknowledges that the United States
Sentencing Guidelines, including Chapter Eight that provide guidance for the
sentencing of Horizon, must be considered by the Court. Horizon further
understands and acknowledges that Chapter Eight is not applicable to the
determination of the appropriate fine in this case, because the offense does not
fall under Section 8C2.1. See Section 2B1.1(c)(3). Accordingly, pursuant to
Section 8C2.10, Horizon agrees that Title 18, United States Code, Sections 3553
and 3571 apply to determination of the fine. All other sections of Chapter Eight
of the Sentencing Guidelines that are applicable to Horizon are applicable to
this case, including provisions of probation and community service.

Sentencing Agreement

11. Horizon agrees that a reasonable and appropriate disposition of this case,
applying factors set forth at 18 U.S.C. § 3553(a), is as follows:

Horizon shall pay a total aggregate amount of One Million Five Hundred Thousand
Eight Hundred Dollars ($1,500,800.00) as set forth below:

a. Fine. Horizon shall pay a fine of One Million Dollars ($1,000,000.00),
according to the following payment schedule:

i. Horizon shall make a payment of Five Hundred Thousand Dollars ($500,000.00)
payable to the “United States District Court Clerk” within twelve (12) months
after the day of sentencing.

ii. Horizon shall make a payment of Five Hundred Thousand Dollars ($500,000.00)
payable to the “United States District Court Clerk” within twenty-four
(24) months after the day of sentencing.

b. Mandatory Special Assessment: Pursuant to 18 U.S.C. § 3013, Horizon will pay
an Eight Hundred Dollar ($800.00) mandatory special assessment at the time of
sentencing.

 

PLEA AGREEMENT   6  



--------------------------------------------------------------------------------

c. Community Service: Pursuant to Section 8B1.3 of the United States Sentencing
Guidelines and in furtherance of the sentencing principles provided for under 18
U.S.C. § 3553(a), Horizon shall make a community service payment of Five Hundred
Thousand Dollars ($500,000.00). On the 60th day after sentencing, the Community
Service payment shall be paid as follows:

i. Five Hundred Thousand Dollars ($500,000.00) payable to the “National Fish &
Wildlife Foundation,” taxpayer ID No. 52 138 4139, with reference made to
“United States v. Horizon Lines LLC” with its corresponding docket number. The
monies shall be used to fund environmental projects, initiatives, and
enforcement activities designed for the benefit, preservation, and restoration
of the environment, watersheds, and ecosystems in the Northern District of
California, including, but not limited to, the protection, conservation, and
restoration of natural resources in the San Francisco Bay. The funds shall be
managed as an endowment or a quasi-endowment designed to provide long-term
funding for projects, initiatives, and activities as set forth above. Monies
shall be accounted for to Congress in annual reports required by 16 U.S.C. §
3706(b). The payment shall be made by way of cashier’s check delivered to the
National Fish & Wildlife Foundation’s headquarters at 1133 15th Street, N. W.,
Suite 1100, Washington, D.C. 20005 to the attention of the Chief Financial
Officer, or by electronic funds transfer, in accordance with wiring instructions
provided in writing by the National Fish & Wildlife Foundation prior to the
transfer.

d. Probation: Horizon agrees to be placed on organizational probation for a term
of three (3) years, starting the day Horizon is sentenced by the Court. The
terms of probation shall be:

i. No further violations. Horizon agrees that it shall commit no further
criminal violations of federal, state, or local law, including those laws and
regulations for which primary enforcement has been delegated to state
authorities, and shall conduct all its operations in accordance with the
environmental laws of the United States.

 

PLEA AGREEMENT   7  



--------------------------------------------------------------------------------

ii. Payments. Payment in full of the monetary amounts set forth herein including
all special assessments, fines and restitution and community service.

iii. Environmental Compliance Plan. Consistent with the sentencing policies set
forth in United States Sentencing Guideline § 8D1.4, Horizon agrees to develop,
adopt, implement and fund the Environmental Compliance Plan (“ECP”) attached
hereto as Exhibit A.

iv. Horizon agrees that during the period of probation, and at all reasonable
times and with as reasonable prior notice to the government as practicable, it
will provide the government with full access to its Northern California
operations as appropriate within its security and its safety policies and
practices, as well as all facilities, employees, and records that are relevant
to monitoring compliance with the terms and conditions of the ECP.

v. If Horizon changes its name, the renamed company shall be obliged to meet all
of the obligations of Horizon under this agreement. If Horizon merges with
another company, the newly created or merged company shall be obliged to meet
all of the obligations of Horizon under this agreement.

12. Horizon agrees not to commit or attempt to commit any crimes before sentence
is imposed; not to intentionally provide false information to the Court, the
Probation Office, or the government; and not to fail to comply with any of the
other promises it has made in this Agreement. Horizon agrees that, if it fails
to comply with any promises it has made in this Agreement, then the government
will be released from all of its promises in this Agreement, including those set
forth in paragraphs 15 and 16 below, but it will not be released from its guilty
plea. The parties hereby waive a pre-sentence report and request that the Court
accept this Agreement and sentence defendant at the time of defendant’s entry of
its guilty pleas.

13. Horizon agrees that this Agreement contains all of the promises and
agreements between it and the government, and it will not claim otherwise in the
future.

14. Horizon agrees that this Agreement binds the U.S. Attorney’s Office for the
Northern District of California only, and does not bind any other federal,
state, or local agency.

 

PLEA AGREEMENT   8  



--------------------------------------------------------------------------------

The Government’s Promises

15. The government agrees not to file any additional charges against the
defendant that could be filed as a result of the investigation that led to the
captioned Information.

16. The government agrees that the reasonable and appropriate sentence in this
case should be as set forth in paragraph 11 above, unless the defendant violates
the Agreement as set forth in paragraphs 11 and 12 above or fails to accept
responsibility.

The Defendant’s Affirmations

17. Horizon represents that this agreement shall bind Horizon, its successor
corporation if any, and any other person or entity that assumes the obligations
contained herein (“successors-in-interest”). Horizon, or its
successors-in-interest, if applicable, shall provide the government and the
United States Probation Office for the Northern District of California with
immediate notice of any name change, change in corporate or individual control,
business reorganization, change in ownership, merger, change of legal status,
sale or purchase of assets, divestiture of assets, or similar action affecting
their ability to pay the fine or otherwise comply with this Agreement. No change
in name, change in corporate or individual control, business reorganization,
change in ownership, merger, change of legal status, sale or purchase of assets,
divestiture of assets, or similar action shall alter defendant’s obligations
under this Agreement. Horizon shall not engage in any action to seek to avoid
the obligations set forth in this Agreement.

18. Horizon understands that its convictions may subject it to various
collateral consequences, including, but not limited to the suspension or
revocation of any regulatory licenses or permits Horizon holds and suspension or
debarment of Horizon from contracting with the United States or with any office,
agency, or department thereof. By this Agreement, the government makes no
representation or promise concerning suspension or revocation of any regulatory
licenses or permits or suspension or debarment. In particular, suspension and
debarment of organizations convicted under various federal environmental
protection and criminal statutes is a discretionary administrative action solely
within the authority of federal contracting agencies. Horizon understands that
unanticipated collateral consequences will not serve as grounds to withdraw
Horizon’s guilty plea.

 

PLEA AGREEMENT   9  



--------------------------------------------------------------------------------

19. Horizon represents that it is authorized to enter into this Agreement. On or
before the date of entry and filing of the Agreement, Horizon shall provide to
the government and the Court a notarized written statement, certifying that.
Horizon is authorized to enter into and comply with all of the provisions of
this Agreement. The resolutions further shall authorize a company representative
and Horizon’s counsel to enter into this Agreement, and that all company
formalities for such authorizations have been observed.

20. Horizon confirms that its decision to enter a guilty plea is made knowing
the charges that have been brought against it, any possible defenses, and the
benefits and possible detriments of proceeding to trial. Horizon acknowledges
that it has entered into this Agreement freely and voluntarily and that it has
been fully advised by counsel, and that no threats or promises were made to
induce it to enter into the guilty pleas called for by this Agreement.

 

Dated: 01/27/2012     BY  

/s/ Michael F. Zendan II

      On Behalf of Horizon Lines, LLC       EXECUTED BY MICHAEL F. ZENDAN II    
  ITS SENIOR VICE PRESIDENT, GENERAL COUNSEL      

 

      Corporate Representative

 

Dated: 1/27/12       MELINDA HAAG       United States Attorney      

/s/ Owen P. Martikan

      OWEN P. MARTIKAN       STACEY GEIS       Assistant United States Attorneys

STATE OF NORTH CAROLINA:

COUNTY OF MECKLEN BURG:

SWORN AND SUBSCRIBED TO BEFORE ME BY MICHAEL F. ZENDAN II

THIS 27th DAY OF JANUARY, 2012

SANDRA L. FRAZIER

 

LOGO [g282158g29l33.jpg]

 

PLEA AGREEMENT   10  



--------------------------------------------------------------------------------

I have fully explained to my client all the rights that a criminal defendant has
and all the terms of this Agreement. In my opinion, my client understands all
the terms of this Agreement and all the rights it is giving up by pleading
guilty, and, based on the information now known to me, its decision to plead
guilty is knowing and voluntary.

 

Dated: January 27, 2012        

/s/ John Cox

        JOHN COX         Attorney for Horizon Lines, LLC.

 

PLEA AGREEMENT   11  